The offense is possession of whiskey in a container to which no stamp was affixed showing the payment of the tax due the State; the punishment, a fine of $100.00.
The jurat affixed to the complaint and affidavit of H. B. Stanley, upon which the information was based, is as follows:
"Sworn to and subscribed by H. B. Stanley, a credible person, *Page 351 
before me, on this the 21st day of August, A.D. One Thousand Nine Hundred and Forty-one.
"Joe Gordon, Gray County, Texas."
Such jurat is insufficient in that it does not show that the complaint was sworn to before an officer authorized to administer the oath required under the provisions of Art. 415, C. C. P., Stacy v. State, 96 Tex.Crim. R., 258 S.W. 475; Barrington v. State, 116 Tex.Crim. R., 32 S.W.2d 837; Shurbet v. State, 124 Tex.Crim. R., 60 S.W.2d 791; Sullivan v. State, 125 Tex.Crim. R., 69 S.W.2d 65.
A valid complaint is a prerequisite to a valid information.
Inasmuch as the jurat may be amended, the prosecution will not be ordered dismissed.
The judgment of the trial court is, therefore, reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.